Electronically Filed
                                                         Supreme Court
                                                         SCMF-XX-XXXXXXX
                                                         11-SEP-2020
                                                         10:27 AM



                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                  ORDER EXTENDING ORDER REGARDING
        TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
    HAWAIʻI RULES OF PENAL PROCEDURE RULE 10(a), (b), and (c)
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
                   with Wilson, J., dissenting1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.




     1
         A dissent by Wilson, J., is forthcoming.
Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

          Since July 2020, however, there was a surge of COVID-

19 cases in Hawai‘i, with record numbers of positive cases and

increased hospitalizations being reported.     There was also a

surge of COVID-19 cases in our community correctional centers

and facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).   As a result, additional time was required to

be afforded for arraignments in order to give sufficient

opportunity for those released from OCCC to self-isolate or

quarantine for possible COVID-19 exposure as necessary and to

ensure the health and safety of court users and personnel.

          Thus, on August 18, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c),”

which provided that the first circuit may temporarily extend the

time requirements for arraignments no longer than reasonably

necessary to protect public health and safety, while encouraging

judges to utilize remote technology whenever possible.     The

order expires on September 17, 2020.

          Since the order was filed, the number of positive

COVID-19 cases and hospitalizations statewide has remained high.

The current public health emergency and the changing conditions

require flexibility and vigilance.     The continued need to

                                 2
protect the health and safety of court users and Judiciary

personnel during this unprecedented time remains vital, thus

necessitating a further extension of the August 18, 2020 order.

          Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution and Hawaiʻi Revised Statutes § 602-5(a)(6),

Governor David Y. Ige’s Emergency Proclamations, and HRS § 601-

1.5,

          IT IS HEREBY ORDERED that the August 18, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)” for

first circuit criminal matters is extended until October 16,

2020, unless otherwise further modified or extended.

          Dated:   Honolulu, Hawaiʻi, September 11, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Lisa M. Ginoza




                                 3